DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 10/27/2021. Claims 6-8, 12, 17, 20-23 and 25 are cancelled. Claims 1, 11 and 18 are amended.  Claims 1-5, 9-11, 13-16, 18, 19, 21, 24, 26 and 27 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 10, 18, 19, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly-Salins FR2984028A1 in view of Fantz 2012/018787.
Regarding claim 1, Bailly-Salins teaches a spark gap device (210), comprising: a first electrode (cathode 216) having a first surface (the surface receiving beam 218) provided at a distal end of the first electrode (the end of 216 receiving beam 218) ; a second electrode (anode 215) having a second surface (the surface opposing the first surface) provided at a distal end of the second electrode (the end of the 215 nearest the second surface) offset from and opposing the first surface (see Fig. 5) and defining a gap between the first surface and the second surface (the space between the 215 and 216 “The inter-electrode gap can be of the order of 5 to 15 mm, for example between 8 and 12 mm.”); a sealed envelope defining and interior (the chamber defined by plate 213, plate 214, containment tube wall 212, concentration lens 219 with the space within being the interior) in which the first electrode and the second electrode are disposed (see Fig. 5), and including a peripheral wall (213) spaced from the first electrode and the second electrode (see Fig. 5) and having a light-transmissive material (219): and a discharge probe (250) having a light source (250) positioned external to the sealed envelope (see Fig 5); wherein the discharge probe is configured to emit light (118 in Fig. 3 which is shown as 218 in Fig. 5) through the light-transmissive material of the peripheral wall and toward (see Fig. 5) both the first surface and the second surface (the light directly impinges on the first surface and through scattering from the gas in the sealed envelope and reflection and scattering form the first surface, photons from the light source will reach the second surface), such that at least a portion of photons emitted by the light source in response to operation of the spark gap are incident on 
Bailly-Salins as discussed above is silent as to the discharge probe being larger than the gap between the first surface and the second surface.
Fantz teaches a discharge probe (lamp 100) larger than the gap between the first and second surfaces ([0028] FIG. 1A shows a low-pressure discharge lamp 100 in accordance with an embodiment of the invention. The discharge lamp 100 includes a e.g. 25 mm in accordance with an embodiment… [0032] The discharge lamp 100 further includes a gas discharge medium 102 including nitrogen that is contained in the discharge vessel 101 at low pressure. In accordance with an embodiment, the gas discharge medium 102 may have a pressure of less than or equal to approximately 150 torr (200 mbar), for example in the range from approximately 0.1 torr to approximately 40 torr in accordance with an embodiment, e.g. approximately 1 torr in accordance with an embodiment.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins with Fantz so at to replace the discharge probe of Ballly-Salins with the discharge probe of Fantz’s to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0006] It is an object of the invention to provide a low-pressure discharge lamp and a method of generating light that overcome at least some of the disadvantages of the conventional lamps outlined above)
Regarding claims 2-5, Bailly-Salins in view of Fantz teaches the invention as discussed above.
Bailly-Salins further teaches a power source configured to supply a voltage to the first electrode (see Fig. 5 “The anode 215 is, outside the chamber 211A, connected to six coaxial cables 215A (here they have an impedance of 500, a length of 3 m and are charged at + 50kV); it is understood that it is in these cables is stored energy to be discharged when triggering the spark gap”).
Bailly-Salins in view of Fantz as discussed above does not teach “wherein the discharge probe comprises a third electrode and a fourth electrode sealed in a tube filled with an inert gas” or “wherein third electrode, the fourth electrode, or both comprise a wire electrode and wherein the inert gas is nitrogen” or “wherein a pressure of the inert gas in the tube is 5 Torr” or wherein “the discharge probe comprises a power source configured to supply a voltage to the third electrode”.
Fantz teaches a discharge probe (100) comprising a third electrode (103) and a fourth electrode (104) sealed (see Fig. 1A) in a tube filled (101) with nitrogen (an inert gas) ([0033] In accordance with an embodiment, the gas discharge medium 102 may contain 100% nitrogen. In other words, the gas discharge medium 102 may consist of nitrogen) at a pressure of .1 to 40 Torr ([0032] The discharge lamp 100 further includes a gas discharge medium 102 including nitrogen that is contained in the discharge vessel 101 at low pressure. In accordance with an embodiment, the gas discharge medium 102 may have a pressure of less than or equal to approximately 150 torr (200 mbar), for example in the range from approximately 0.1 torr to approximately 40 torr in accordance with an embodiment, e.g. approximately 1 torr in accordance with an embodiment), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins in view of Fantz further with Fantz’s teachings on discharge probes to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0003] Disadvantages of low-pressure discharge lamps based on Hg include the following: (1) Hg is toxic and shall be prohibited in the long term for reasons of environmental protection, (2) an optimal Hg vapor pressure exists for light generation: if the lamp is too warm or too cold the luminous efficacy decreases, that is, 
Bailly-Salins in view of Fantz as discussed above does not teach wherein the pressure is 5 Torr.
Bailly-Salins in view of Fantz as discussed above teaches a range of pressures overlapping with 5 Torr.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins in view of Fantz with the pressure of 5 Torr since it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MEPEP 2144.05 I.
Regarding claim 9, Bailly-Salins in view of Fantz teaches the invention as discussed above.
Bailly-Salins in view of Fantz as discussed above also teaches wherein the first electrode comprises a cathode and the second electrode comprises an anode.
Regarding claim 10, Bailly-Salins in view of Fantz teaches the invention as discussed above.
Bailly-Salins further teaches wherein the spark gap device does not include a radioactive component (there is no disclosure of radioactive materials and the chamber contains dry air “Under the reference 212A is shown a pressurized air inlet for the 
Regarding claim18, per the rejection of claim 1 supra, Bailly-Salins in view of Fantz teaches the structural limitations of claims 18.The recited method steps of claims 18 are the result of the normal operation of the spark gap device taught by Bailly-Salins in view of Fantz supra. As such, the apparatus taught by Bailly-Salins in view of Fantz renders obvious the method steps recited in claims 18 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claim 19, per the rejection of claims 2-5 supra, Bailly-Salins in view of Fantz teaches the added structural limitations of claims 19.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins with Fantz’s teachings on discharge probes to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0003] Disadvantages of low-pressure discharge lamps based on Hg include the following: (1) Hg is toxic and shall be prohibited in the long term for reasons of environmental protection, (2) an optimal Hg vapor pressure exists for light generation: if the lamp is too 
The recited limitation of claim 19 “wherein the free electrons are not generated by a radioactive isotope” is the result of the free electron’s being generated by the operation of a nitrogen discharge lamp (which has no radioactive isotopes).
Regarding claim 24, Bailly-Salins in view of Fantz teaches the invention as discussed above.
Bailly-Salins further teaches wherein generating free electrons at the surface of the first electrode using the discharge probe as the light source comprises directing light from a position (the position of 250 shown in Fig. 5) outside of a sealed envelope (the chamber defined by plate 213, plate 214, containment tube wall 212, concentration lens 219) having the first electrode and the second electrode disposed therein (see Fig. 5).
Regarding claim 26, Bailly-Salins in view of Fantz teaches the invention as discussed above.
Bailly-Salins further teaches directing light (218, see Fig. 5), via the light source of the discharge probe, from an area external to (see Fig. 5, the area having 250) a light-transmissive sealed envelope (the sealed envelope is light transmissive via concentration lens 219) in which the first electrode and the second electrode are disposed (see Fig. 5), through the sealed envelope (see Fig. 5), and toward the surface of the first electrode (see Fig. 5) such that the free electrons are generated at, and incident on, the surface of the first electrode (see Abstract supra).
Regarding claim 27, Bailly-Salins in view of Fantz teaches the invention as discussed above.
Bailly-Salins further teaches wherein the sealed envelope comprises a light-transmissive material (concentration lens 219)

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Girard in view of Bailly-Salins and Fantz.
Regarding claim 11, Girard Fig. 3 teaches an ignition device, comprising: one or more igniters (24) configured to ignite a fuel stream or vapor during operation (per [0023] For this purpose, the object of the invention is a high-energy ignition generator notably for a gas turbine, of the type including a source of electric energy connected to means for generating sparks between the electrodes of an ignition spark plug…, such an igniter would be capable of igniting a fuel stream or vapor during operation with the gas turbine); and one or more exciter components (25), each connected to a respective igniter (see Fig. 3), wherein each exciter component comprises a spark gap ([0044] The first means forming a capacitor 22 are also connected to an ignition spark plug designated by the general reference 24, through a gas spark gap designated by the general reference 25 and through the secondary of the voltage step-up transformer designated by reference 31).
Girard as discussed above does not teach the spark gap having a discharge probe, the discharge probe having a light source and being configured to generate free electrons in response to operation of the spark gap; a sealed envelope, wherein the light source is positioned external to the sealed envelope; a first electrode positioned 
Bailly-Salins teaches a spark gap (210) having a discharge probe (250) the discharge probe having a light source (the exited atoms in the discharge probe) and being configured to generate free electrons in response to operation of the spark gap (see Abstract "A high-voltage, laser-initiated spark gap includes an anode 115 and a gap-separated cathode 116 in a pressurized gas chamber 111, a lens 119 for intercepting a laser beam 118 in an axial direction of the anode and concentrate it through the anode towards the cathode; this spark gap is characterized in that the lens 119 is designed so as to focus the beam beyond the surface of the cathode defining said gap and in that the cathode 116 is at least part of its surface formed of a porous 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Girard with Bailly-Salins so as to replace the spark gap of Girard with the spark gap configuration and system of Bailly-Salins to attain the advantages a spark gap having reduced a rising edge, simple 
Girard in view of Bailly-Salins as discussed above is silent as to the discharge probe being larger than the gap between the first surface and the second surface.
Fantz teaches a discharge probe (lamp 100) larger than the gap between the first and second surfaces ([0028] FIG. 1A shows a low-pressure discharge lamp 100 in accordance with an embodiment of the invention. The discharge lamp 100 includes a discharge vessel 101. In accordance with an embodiment, the discharge vessel 101 may have a tubular shape, wherein in this application the term "tubular" may be understood to include discharge vessels that are considerably elongate, that is discharge vessels, wherein the diameter of their (not necessarily circular) cross-section is considerably smaller than their length. …[0030] In case that the discharge vessel 101 is configured as a discharge tube, the discharge tube may have suitable geometric dimensions … for example a tube diameter in the range from approximately 7 mm to approximately 50 mm in accordance with an embodiment, e.g. 25 mm in accordance 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Girard in view of Bailly-Salins with Fantz so at to replace the discharge probe of Girard in view of Ballly-Salins with the discharge probe of Fantz’s to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0006] It is an object of the invention to provide a low-pressure discharge lamp and a method of generating light that overcome at least some of the disadvantages of the conventional lamps outlined above)
Regarding claim 13, Girard in view of Bailly-Salins and Fantz teaches the invention as discussed above.
Girard in view of Bailly-Salins and Fantz as discussed above also teaches wherein the first electrode is a cathode and the second electrode is an anode.
Regarding claims 14-16, Girard in view of Bailly-Salins teaches the invention as discussed above.
Per the rejection of claims 2-5 supra, Fantz teaches the limitations of claims 14-16.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Girard in view of Bailly-Salins with Fantz’s teachings on low pressure Nitrogen discharge probes to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0003] Disadvantages of low-pressure discharge lamps based on Hg include the following: (1) Hg is toxic and shall be prohibited in the long term for reasons of environmental protection, (2) an optimal Hg vapor pressure exists for light generation: if the lamp is too warm or too cold the luminous efficacy decreases, that is, the lamp has a strong temperature dependence … [0006] It is an object of the invention to provide a low-pressure discharge lamp and a method of generating light that overcome at least some of the disadvantages of the conventional lamps outlined above).
Response to Amendments
Applicant’s amendments to claims 1, 11, and 18 have been addressed by additional teachings from Bailly-Salins and by the addition of teachings from Fantz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741